 


110 HJ 35 IH: Proposing an amendment to the Constitution of the United States respecting the right to full employment and balanced growth.
U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
1st Session 
H. J. RES. 35 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2007 
Mr. Jackson of Illinois introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States respecting the right to full employment and balanced growth. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States: 
  — 
1.Every person has the right to work, to free choice of employment, to just and favorable conditions of work, and to protection against unemployment. 
2.Every person, without any discrimination, has the right to equal pay for equal work. 
3.Every person who works has the right to just and favorable remuneration ensuring for themselves and their family an existence worthy of human dignity, and supplemented, if necessary, by other means of social protection. 
4.Every person who works has the right to form and join trade unions for the protection of their interests. 
5.The Congress shall have power to enforce and implement this article by appropriate legislation. . 
 
